Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered May 15, 2002, convicting him of aggravated harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has largely failed to preserve for appellate review his contention that he was prejudiced by the late disclosure of certain Rosario material (see CPL 470.05 [2]; People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866 [1961]; People v Robertson, 275 AD2d 380 [2000]). In any event, reversal is not warranted since the defendant failed to demonstrate that he suffered any prejudice from the delay in disclosure (see CPL 240.75; People v King, 298 AD2d 530, 531 [2002]; People v Page, 296 AD2d 427, 427-428 [2002]; People v Small, 286 AD2d 513 [2001]; People v Sorbello, 285 AD2d 88, 92-93 [2001]). The material was discovered prior to cross-examination of the relevant witness (see People v Page, supra; People v King, supra at 531). Altman, J.P., S. Miller, Goldstein and Crane, JJ., concur.